         Case 5:21-cv-00805-F Document 1 Filed 08/16/21 Page 1 of 32




                IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF OKLAHOMA


1. STATE OF OKLAHOMA,

2. KEVIN STITT, in his official capacity
   as Governor of Oklahoma,

3. OKLAHOMA DEPARTMENT OF
   MINES,                                       Civil Action No:
4. OKLAHOMA CONSERVATION
   COMMISSION,                                   CIV-21-805-F

                              Plaintiffs,

v.

1. UNITED STATES DEPARTMENT OF
   THE INTERIOR,

2. DEBRA A. HAALAND, in her official
   capacity as Secretary of the Interior,

3. OFFICE OF SURFACE MINING
   RECLAMATION AND
   ENFORCEMENT,

4. GLENDA OWENS, in her official
   capacity as Acting Director of the
   Office of Surface Mining Reclamation
   and Enforcement,

                            Defendants.



     COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND
                 PETITION FOR JUDICIAL REVIEW
          Case 5:21-cv-00805-F Document 1 Filed 08/16/21 Page 2 of 32




                                I.     INTRODUCTION

       Plaintiffs the State of Oklahoma, Kevin Stitt, in his official capacity as Governor of

Oklahoma, Oklahoma Department of Mines (“ODM”), and Oklahoma Conservation

Commission (“OCC”) (together, “Plaintiffs”) seek relief from Defendants’ June 17, 2021

letters from the Office of Surface Mining Reclamation and Enforcement (“OSMRE”) (the

“June 17 Letters”) announcing Defendants’ decision to unlawfully strip Oklahoma of its

jurisdiction to regulate surface coal mining and reclamation operations under Titles IV and

V of the Surface Mining Control and Reclamation Act (“SMCRA” or the “Act”) and to

impose a Federal program in its place within the historic lands of the Cherokee Nation of

Oklahoma (“Cherokee Nation”) and Choctaw Nation of Oklahoma (“Choctaw Nation”).

Without any process whatsoever and virtually no legal analysis, the Department of the

Interior, through OSMRE, asserts that the State of Oklahoma lacks the legal authority under

SMCRA to continue to implement its surface coal mining and reclamation programs.

       To support the June 17 Letters, Defendants rely on two State court criminal cases

that each expanded the U.S. Supreme Court’s decision in McGirt v. Oklahoma, 140 S. Ct.

2452 (2020), a decision that the Supreme Court explicitly limited to the application of

federal criminal law under the Major Crimes Act to the historic lands of the Muscogee

(Creek) Nation. Disregarding this express limitation, Defendants contend that Oklahoma,

after successfully implementing, enforcing, and maintaining its SMCRA programs for over

30 years, now lacks jurisdiction to administer its programs within the historic lands of the

Cherokee and Choctaw Nations. In furtherance of its unlawful decision to strip Oklahoma

of its SMCRA programs, OSMRE informed ODM that OSMRE does not intend to

                                             2
          Case 5:21-cv-00805-F Document 1 Filed 08/16/21 Page 3 of 32




authorize the distribution of ODM’s remaining grant funds for 2021 and denied OCC’s

applications for abandoned mine land (“AML”) program grant funding (“Grant Funding

Denials”), which OSMRE must provide to states with approved SMCRA programs and is

necessary to support Oklahoma’s ongoing programs and projects throughout the state.

       Defendants are wrong. The State court criminal cases—which both extended

McGirt—were wrongly decided. And, in any event, their holdings are explicitly limited to

the statutory definition of “Indian country” as it applies in criminal law. See Sizemore v.

State, 485 P.3d 867, 869, 871 (Okla. Crim. App. 2021); Hogner v. State, No. F-2018-138,

2021 WL 958412, at *6–*7 (Okla. Crim. App. Mar. 11, 2021). The holdings do not extend

outside of that limited criminal context. OSMRE errs in relying on them, and in attempting

to expand them, to undermine Oklahoma’s regulatory jurisdiction under SMCRA.

       Real and justiciable controversies exist between Plaintiffs and Defendants over the

impact of Hogner and Sizemore, and McGirt, on whether Oklahoma has jurisdiction for

the regulation of surface coal mining and reclamation operations under Titles IV and V of

SMCRA within the historic lands of the Cherokee and Choctaw Nations. OSMRE’s

unlawful decisions do not even mention, let alone analyze, these important questions of

law. Declaratory and injunctive relief are requested to resolve these controversies.

       Moreover, in issuing the June 17 Letters, Defendants failed to follow the required

process under the APA for taking final agency action and the required process under

SMCRA for disapproving a State program and preparing a Federal program.

       Because Defendants’ actions are arbitrary, capricious, and otherwise inconsistent

with law in violation of SMCRA and the APA, Plaintiffs ask the Court to vacate the June

                                             3
             Case 5:21-cv-00805-F Document 1 Filed 08/16/21 Page 4 of 32




17 Letters and the Grant Funding Denials and enjoin Defendants from acting further under

both.

                           II.   JURISDICTION AND VENUE

        1.     Jurisdiction is proper in this United States District Court under 28 U.S.C. §

1331 because Plaintiffs’ claims arise under the laws of the United States, including

5 U.S.C. §§ 553, 701–706 (APA) and 30 U.S.C. § 1276(a)(1) (SMCRA).

        2.     This Court has authority to declare the rights of any interested party

requesting such declaration in a case of actual controversy within its jurisdiction.

Declaratory Judgment Act, 28 U.S.C. §§ 2201–2202.

        3.     Defendants’ June 17 Letters purport to strip Oklahoma of its jurisdiction to

administer its approved State programs under SMCRA within the historic lands of the

Cherokee and Choctaw Nations, to prepare a Federal program in their place, and to deny

funding on that basis. This creates an actual, justiciable controversy between the parties.

        4.     Plaintiffs have exhausted their administrative remedies and have no adequate

remedy at law.

        5.     The requested relief is proper under 28 U.S.C. §§ 2201–2202, 5 U.S.C. §§

701–706, and 30 U.S.C. §§ 1276(a)(1), (c).

        6.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391(e).

        7.     With respect to the claims arising under SMCRA, venue lies exclusively in

this Court pursuant to 30 U.S.C. § 1276(a)(1) because the capital of Oklahoma is located

within this judicial district.

                                     III.   PARTIES

                                             4
            Case 5:21-cv-00805-F Document 1 Filed 08/16/21 Page 5 of 32




      8.      Plaintiff State of Oklahoma is a sovereign state, which has an interest in

energy exploration and production and responsible environmental stewardship throughout

Oklahoma.

      9.      Plaintiff Kevin Stitt is named in his official capacity as the Governor of

Oklahoma (“Governor”). The Governor oversees Plaintiff ODM and Plaintiff OCC.

      10.     Plaintiff ODM enforces and implements various provisions of state- and

federally-mandated programs in health, safety, mining, and land reclamation practices

associated with surface and subsurface mining, including SMCRA.

      11.     Plaintiff OCC administers the State program for reclaiming AML pursuant

to SMCRA.

      12.     Defendant Debra A. Haaland is named in her official capacity as the

Secretary of the Department of the Interior (“Secretary”). Defendant the Department of

the Interior is an agency within the meaning of the APA. See 5 U.S.C. § 551(1). The

Secretary and the Department of the Interior are charged at the federal level with

administering SMCRA, through OSMRE. 30 U.S.C. § 1211(b), (c).

      13.     Defendant Glenda Owens is named in her official capacity as the Acting

Director of the OSMRE (“Director”). Defendant OSMRE is an agency within the meaning

of the APA. See 5 U.S.C. § 551(1). Defendant OSMRE is a bureau of the Department of

the Interior charged with administering SMCRA, including overseeing the implementation

of State programs. 30 U.S.C. § 1211(b), (c). Defendant Owens issued the June 17 Letters.

                         IV.    FACTUAL BACKGROUND

                    The Surface Mining Control and Reclamation Act

                                           5
             Case 5:21-cv-00805-F Document 1 Filed 08/16/21 Page 6 of 32




       14.     Congress enacted SMCRA in 1977 to ensure, among other things, “that

surface coal mining operations are so conducted as to protect the environment,” and to

“strike a balance between protection of the environment and agricultural productivity and

the Nation’s need for coal as an essential source of energy.” 30 U.S.C. § 1202(d), (f).

SMCRA regulates the overall construction, operation, and reclamation of surface coal

mines. See id. §§ 1201–1309b.

       15.     Section 201 of SMCRA established the OSMRE in the Department of the

Interior. 30 U.S.C. § 1211(a). Congress created the OSMRE as the agency through which

the Secretary exercises her responsibility for administering and implementing SMCRA.

See id. § 1211(c).

       16.     SMCRA created two major programs: (1) an AML reclamation program,

funded by fees that operators pay on each ton of coal produced, to reclaim land and water

resources adversely affected by coal mines abandoned before August 3, 1977, 30 U.S.C.

§§ 1231–1244 (“Title IV”), and (2) a regulatory program to ensure that surface coal mining

operations initiated or in existence after the effective date of the Act are conducted and

reclaimed in an environmentally sound manner, 30 U.S.C. §§ 1251–1279 (“Title V”).

       17.     Title IV of SMCRA mandates that OSMRE provide AML grants to eligible

States and Tribes that are funded from permanent (mandatory) appropriations. See id. §

1232. All coal operators pay fees to the Secretary of the Interior for deposit in the

Abandoned Mine Reclamation Fund. Id. § 1232(a). States receive a percentage allocation

of the fees collected in the State. Id. § 1232(g). To be eligible for the grant, the State must



                                              6
             Case 5:21-cv-00805-F Document 1 Filed 08/16/21 Page 7 of 32




have an approved regulatory program administering SMCRA on existing mines. Id. §

1235(c).

       18.     Title V of SMCRA authorizes OSMRE to provide grants to States and Tribes

to develop, administer, and enforce State and Tribal regulatory programs that address,

among other things, the disturbances from coal mining operations. See id. § 1295.

       19.     Although SMCRA establishes a “nationwide program to protect society and

the environment from the adverse effects of surface coal mining operations,” id. § 1202(a),

it assigns primary responsibility for administration of that program to the States:

       [B]ecause of the diversity in terrain, climate, biologic, chemical, and other
       physical conditions in areas subject to mining operations, the primary
       governmental responsibility for developing, authorizing, issuing, and
       enforcing regulations for surface mining and reclamation operations subject
       to this chapter should rest with the States.

Id. § 1201(f) (emphasis added).

       20.     To carry out its intent that States assume primary authority to develop, issue,

and enforce regulations governing coal mining and reclamation operations, Congress

included within SMCRA a program of cooperative federalism that allows States to assume

primary responsibility for the regulation of surface coal mining and reclamation within

their borders, subject only to very limited oversight from OSMRE.              This primary

responsibility is commonly referred to as “primacy.”

       21.     To obtain primacy, a State must propose a regulatory program showing that

it has, among other things: (1) “a State law which provides for the regulation of surface

coal mining and reclamation operations in accordance with [the Act]”; (2) “a State law

which provides sanctions for violations of State laws, regulations, or conditions of

                                              7
             Case 5:21-cv-00805-F Document 1 Filed 08/16/21 Page 8 of 32




permits”; (3) “a State regulatory authority with sufficient administrative and technical

personnel”; (4) “a State law which provides for the effective implementations,

maintenance, and enforcement of a permit system”; (5) “a process for coordinating the

review and issuance of permits for surface coal mining and reclamation operations with

any other Federal or State permit process applicable to the proposed operations”; and (6)

“rules and regulations consistent with regulations issued by the Secretary pursuant to [the

Act].” Id. § 1253(a). The Secretary, through OSMRE, must review and approve or not

approve the State program. Id. § 1253(b).

       22.     Once the State has obtained approval of its program, State laws and

regulations implementing SMCRA “become operative for the regulation of surface coal

mining, and the State officials administer the program, . . . giving the State ‘exclusive

jurisdiction over the regulation of surface coal mining’ within its borders.” Bragg v. W.

Va. Coal Ass’n, 248 F.3d 275, 288 (4th Cir. 2001) (quoting 30 U.S.C. § 1253(a)).

       23.     If a State fails to obtain primacy, or fails to “implement, enforce, or maintain

its approved State program as provided for in this [Act],” then the Secretary shall prepare

a Federal program “for the regulation and control of surface coal mining and reclamation

operations taking place on lands within any State not in compliance with this Act.” 30

U.S.C. § 1254(a). “Prior to promulgation and implementation of any proposed Federal

program, the Secretary shall give adequate public notice and hold a public hearing in the

affected State.” Id. § 1254(c).




                                               8
             Case 5:21-cv-00805-F Document 1 Filed 08/16/21 Page 9 of 32




       24.     Congress made “[a]ny action of the Secretary to approve or disapprove a

State program or to prepare or promulgate a Federal program” subject to judicial review.

Id. § 1276(a)(l).

       25.     Once a State obtains primacy, any alteration of an approved State program,

referred to as an “amendment,” must follow the procedure set forth in 30 C.F.R. § 732.17.

       26.     Under 30 C.F.R. § 732.17, whenever the Director becomes aware of

conditions or events that “change the implementation, administration or enforcement of the

State program,” or “indicate that the approved State program no longer meets the

requirements of the Act,” then the Director must determine whether a State program

amendment is required and notify the State regulatory authority of the decision. 30 C.F.R.

§ 732.17(c), (e).

       27.     If an amendment is required, the State shall, within 60 days after notification

of the Director’s decision, submit to the Director a proposed written amendment or a

description of an amendment to be proposed, among other things. Id. § 732.17(f)(1). If

the State does not submit a proposed amendment within 60 days, then the Director must

begin proceedings under 30 C.F.R. § 733 “if the Director has reason to believe that such

action is warranted because the State is not effectively implementing, administering,

maintaining or enforcing all or part of its approved State program.” Id. § 732.17(f)(2).

       28.     30 C.F.R. part 733 provides the procedure for substituting Federal

enforcement of State programs or withdrawing approval of State programs. The procedure

requires written notice to the State, the opportunity for an informal hearing, and public

notice and hearing. See id. § 733.13(b), (c), (d). If, upon review of the hearing and “all

                                              9
          Case 5:21-cv-00805-F Document 1 Filed 08/16/21 Page 10 of 32




available information, including the hearing transcript, written presentations and written

comments,” the Director concludes that the State has failed to implement, administer,

maintain or enforce effectively all or part of the approved program, then the Director may

substitute Federal enforcement of the State program or recommend to the Secretary that

she withdraw approval of the State program. Id. § 733.13(e). If the Director decides to

substitute Federal enforcement of a State program, then the Director must give public

notice of its findings. Id. § 733.13(f).

       29.    30 C.F.R. part 736 “establishes standards and procedures for the

promulgation, implementation, maintenance, administration, revision and termination of a

Federal program for a State for coal exploration and surface coal mining and reclamation

operations on non-Federal and non-Indian lands within that State.” Id. § 736.1. “[U]pon

the withdrawal of approval of part of a State program under 30 CFR part 733,” “[t]he

Director shall promulgate a partial Federal program for [that] State.” Id. § 736.11(a)(3).

That promulgation requires, among other things, that OSMRE publish a notice in the

Federal Register and a newspaper in the coal mining area of the affected State that includes

the “basis, purpose and substance of the proposed Federal program,” an opportunity for

public comment, and an opportunity for a public hearing, if requested. Id. § 736.12(a)–(c).

OSMRE must also, solicit comments from the heads of Federal agencies “concerned with

or having special expertise relevant to the proposed Federal program.” Id. § 736.12(c).



                            Oklahoma’s Primacy Under SMCRA



                                            10
            Case 5:21-cv-00805-F Document 1 Filed 08/16/21 Page 11 of 32




      30.      On February 28, 1980, Oklahoma, through the ODM, submitted the

necessary proposed State program required by 30 U.S.C. § 1253(a) to the Secretary for

approval.

      31.      After providing significant opportunities for public review and comment and

holding public hearings, OSMRE conditionally approved Oklahoma’s State program under

Title V on January 19, 1981. See 45 Fed. Reg. 67,361-62 (Oct. 10, 1980); 46 Fed. Reg.

4,902 (Jan. 19, 1981). After further public hearings and conferences between Oklahoma

and OSMRE, OSMRE approved Oklahoma’s permanent regulatory program. 47 Fed. Reg.

14,152 (Apr. 2, 1982).

      32.      Oklahoma’s Title V program has been amended pursuant to the procedures

set forth in 30 C.F.R. part 732 twenty-eight times. See 30 C.F.R. § 936.15.

      33.      Oklahoma, through the OCC, also has an approved State program under Title

IV for abandoned mine reclamation. See id. § 936.20. That plan has been effective since

January 21, 1982. See id.

      34.      With approved State programs for both coal mining and reclamation,

Oklahoma subsequently entered a cooperative agreement with the federal government to

allow ODM to also regulate mining on federal lands. See 30 C.F.R. § 936.30. The

Governor of Oklahoma and the Secretary signed the agreement in August 1989, and it was

published in the Federal Register in September 1989. See id.

      35.      Oklahoma has successfully implemented, managed, and enforced its

approved State SMCRA programs for over 30 years. See 52 Fed. Reg. 36,922 (Oct. 2,

1987); 30 C.F.R. § 936.10.

                                            11
          Case 5:21-cv-00805-F Document 1 Filed 08/16/21 Page 12 of 32




       36.    Since approval of both programs, Oklahoma has received (and relies upon)

AML grants and regulatory program grants to help fund the programs.

                                    McGirt v. Oklahoma

       37.    On July 9, 2020, the U.S. Supreme Court issued its decision in McGirt v.

Oklahoma, 140 S. Ct. 2452 (2020). The case came on a writ of certiorari to the Oklahoma

Court of Criminal Appeals (“OCCA”), the State’s court of last resort for criminal matters.

       38.    The case concerned whether Oklahoma state courts had jurisdiction to try a

citizen of the Muscogee (Creek) Nation for certain criminal offenses. Id. at 2459–60. The

Court reversed the OCCA’s decision in a 5-4 ruling, holding that for the purposes of

prosecuting criminal offenses under the federal MCA, the historic lands of the Muscogee

(Creek) Nation in eastern Oklahoma constituted “Indian country.” Id. at 2460–82. As a

result, the State of Oklahoma lacked jurisdiction to prosecute crimes committed by an

Indian because the crimes occurred on lands that constituted “Indian country” under the

MCA. Id.

       39.    By its terms, the holding of McGirt was restricted to “purposes of federal

criminal law.” Id. at 2459. McGirt did not address questions about regulatory jurisdiction

within the historic lands of the Muscogee (Creek) Nation. In fact, the Supreme Court

disavowed those questions, stating that “[t]he only question before us … concerns the

statutory definition of ‘Indian country’ as it applies in federal criminal law under the [Major

Crimes Act].” Id. at 2480.

       40.    It is Plaintiffs’ position that McGirt was incorrectly decided. At a minimum,

however, the Supreme Court’s holding in McGirt does not extend to Oklahoma’s primacy

                                              12
          Case 5:21-cv-00805-F Document 1 Filed 08/16/21 Page 13 of 32




under SMCRA to regulate surface coal mining operations and reclamation within the

historic lands of the Muscogee (Creek) Nation, let alone the Cherokee Nation and Choctaw

Nation.

                                      Hogner v. State

       41.    On March 11, 2021, the OCCA issued its decision in Hogner v. State, No. F-

2018-138, 2021 WL 958412 (Okla. Crim. App. Mar. 11, 2021).

       42.    In Hogner, the defendant was convicted in Oklahoma state court of certain

crimes. 2021 WL 958412, at *1. Hogner appealed, arguing that, under McGirt, the State

did not have jurisdiction to prosecute him because he is an Indian and “the crime occurred

within the boundaries of the Cherokee Nation.” Id. The OCCA remanded to the district

court for an evidentiary hearing on certain factual issues and to “follow the analysis set out

in McGirt to determine: (1) whether Congress established a reservation for the Cherokee

Nation; and (2) if so, whether Congress specifically erased those boundaries and

disestablished the reservation.” Id. The district court applied McGirt and concluded that

Congress had established, but did not explicitly disestablish, a Cherokee Reservation. Id.

at *2–*5. Thus, the district court found that the defendant’s crimes occurred in “Indian

country” for purposes of criminal jurisdiction. Id. at *5. The OCCA held that the district

court “appropriately applied McGirt” and that “the State of Oklahoma did not have

jurisdiction to prosecute Appellant in this matter.” Id. at *6. Concurring in the result,

Judge Rowland wrote “to make clear that our decision today, consistent with McGirt, finds

the existence of the Cherokee Reservation only for purposes of federal versus state

jurisdiction in criminal law.” Id. at *7 (Rowland, J., concurring) (emphasis added).

                                             13
          Case 5:21-cv-00805-F Document 1 Filed 08/16/21 Page 14 of 32




       43.    Like in McGirt, the holding of Hogner was explicitly limited to purposes of

criminal jurisdiction. Id. at *6. And, similar to McGirt, Hogner did not address questions

about regulatory jurisdiction within the historic lands of the Cherokee Nation.

       44.    Hogner was wrongly decided.        The OCCA incorrectly found that the

Cherokee Nation Reservation was never disestablished. And, even if the Cherokee Nation

Reservation was never disestablished, which Plaintiffs contend that it was, the OCCA

incorrectly concluded that the State did not have criminal jurisdiction over Indians who

committed crimes on the historic lands within the Cherokee Nation.

                                     Sizemore v. State

       45.    Less than one month after Hogner, on April 1, 2021, the OCCA issued its

decision in Sizemore v. State, 485 P.3d 867 (Okla. Crim. App. 2021).

       46.    In Sizemore, the OCCA held that Oklahoma lacked jurisdiction to prosecute

an Indian where the offenses occurred in “Indian country” as defined in the MCA. There,

the defendant was convicted in Oklahoma state court of certain crimes occurring within the

historic lands of the Choctaw Nation.      Id. at 868–69.    The defendant appealed his

conviction, arguing, among other things, that Oklahoma lacked jurisdiction to prosecute

him under McGirt. Id. at 868. The OCCA remanded to the district court to determine

whether the crimes at issue were committed in “Indian country” under the MCA. See id.

at 869–70. The district court applied McGirt and concluded that Congress established, but

did not explicitly disestablish, a Choctaw Reservation. Id. at 869–71. The OCCA held,

“for purposes of federal criminal law,” that the historic lands within the Choctaw Nation



                                            14
          Case 5:21-cv-00805-F Document 1 Filed 08/16/21 Page 15 of 32




are “Indian country” under the MCA and, thus, Oklahoma lacked jurisdiction to prosecute

the defendant. Id. at 871.

       47.    Like in McGirt, the holding of Sizemore was limited to purposes of federal

criminal law. Id. at 871. And, similar to McGirt and Hogner, Sizemore did not address

questions about regulatory jurisdiction within the historic lands of the Choctaw Nation.

       48.    Sizemore was wrongly decided. The OCCA incorrectly found that the

Choctaw Nation Reservation was never disestablished. And, even if the Choctaw Nation

Reservation was never disestablished, which Plaintiffs contend that it was, the OCCA

incorrectly concluded that the State did not have criminal jurisdiction over Indians who

committed crimes on the historic lands within the Choctaw Nation.

                              Defendants’ Unlawful Actions

       49.    On June 17, 2021, OSMRE sent letters to ODM and OCC stating that,

following the OCCA’s application of McGirt in Hogner and Sizemore, “SMCRA prohibits

the State of Oklahoma from exercising jurisdiction over surface coal mining and

reclamation operations within [the historic lands within the Cherokee Nation and Choctaw

Nation].” Letter from OSMRE to Oklahoma Energy and Environment dated June 17, 2021,

at 2, attached as Exhibit 1; Letter from OSMRE to OCC dated June 17, 2021, at 2, attached

as Exhibit 2. Accordingly, OSMRE asserted that “the State of Oklahoma may no longer

administer a SMCRA regulatory program on lands within the exterior boundaries of the

Cherokee Nation and Choctaw Nation Reservations.” Id. OSMRE further claimed that

“[t]his determination also implicates Oklahoma’s operation of its Title IV AML

reclamation program,” and, “[a]s a result, for lands within the exterior boundaries of the

                                            15
          Case 5:21-cv-00805-F Document 1 Filed 08/16/21 Page 16 of 32




Choctaw Nation and Cherokee Nation Reservations, OSMRE is now the SMCRA Title IV

AML reclamation authority.” Ex. 2 at 2.

       50.    Despite OSMRE’s assertion that Oklahoma no longer has jurisdiction over

surface coal mining and reclamation operations within the historic lands of the Cherokee

and Choctaw Nations, OSMRE instructed ODM to “maintain its administrative, inspection,

and enforcement responsibilities” and instructed OCC to “maintain its routine AML

reclamation program activities.” Ex. 1 at 2; Ex. 2 at 2.

       51.    Based on the same assertions as in its June 17 Letter to Oklahoma Energy

and Environment (Ex. 1), on June 29, 2021, OSMRE informed ODM that it does not intend

to authorize the distribution of ODM’s remaining grant funds for calendar year 2021.

Letter from ODM to M. Mansinghani and K. Wagner dated June 30, 2021, attached as

Exhibit 3.

       52.    Based on the same assertions as in its June 17 Letter to OCC (Ex. 2), on July

8, 2021, OSMRE denied OCC’s application for the FY2021 AML grant and denied OCC’s

amendment request to add carry over funding to the FY2020 AML grant. Email from

GrantSolutions to OCC dated July 8, 2021, attached as Exhibit 4 (together with Exhibit 3,

the “Grant Funding Denials”).

       53.    Moreover, OSMRE is refusing to allow ODM to access grant funding that

OSMRE already approved under Oklahoma’s Title V program.

       54.    Unlike the lengthy, formal public process employed to establish the

Oklahoma program and to make various amendments to the Oklahoma program throughout

the last 30 years, OSMRE revised the Oklahoma program to exclude the historic lands of

                                            16
           Case 5:21-cv-00805-F Document 1 Filed 08/16/21 Page 17 of 32




the Cherokee and Choctaw Nations with a stroke of the pen behind closed doors. OSMRE

did not conduct an informal or formal hearing with Plaintiffs or the public prior to issuing

the June 17 Letters or the Grant Funding Denials. Nor did OSMRE provide an opportunity

for public review and comment prior to issuing the June 17 Letters or Grant Funding

Denials.

       55.    The June 17 Letters and Grant Funding Denials contain only conclusory

statements and provide no detailed findings of fact or legal reasoning to support the

conclusion that Hogner and Sizemore deprive Oklahoma of jurisdiction over the existing

SMCRA programs within the historic lands of the Cherokee and Choctaw Nations.

       56.    Plaintiffs and the public have already suffered and will continue to suffer

severe and irreparable harm from the June 17 Letters and the Grant Funding Denials.

       57.    First, the June 17 Letters unlawfully deteriorate Oklahoma’s State

sovereignty over the historic lands of the Cherokee and Choctaw Nations, which are within

Oklahoma’s sovereign borders.

       58.    Second, the June 17 Letters impermissibly strip Oklahoma of its primacy by

unlawfully transferring that authority to the Federal government.       The statutory and

constitutional limitations on the authority of federal agencies protect citizens from the

intrusion of the federal government into areas where local knowledge is critical to

designing effective rules and policies. As SMCRA recognized, the regulation of mining is

such an area. By displacing local regulatory authority in a manner inconsistent with the

purpose of the statute, the June 17 Letters impede, rather than advance, efforts to balance

the importance of coal to the nation’s economy with environmental considerations.

                                            17
           Case 5:21-cv-00805-F Document 1 Filed 08/16/21 Page 18 of 32




       59.    Third, the Grant Funding Denials eliminate the federal funding guaranteed

to Oklahoma under Titles IV and V of SMCRA. The federal grant for fiscal year 2020

(which ended on June 30, 2021) was approximately $2.8 million for OCC, but OSMRE

unlawfully denied the grant or grant amendment for FY2021. The federal grant for

calendar year 2021 (which ends December 31, 2021) is approximately $1.3 million for

ODM, but OSMRE intends to unlawfully withhold $657,679 of the total.

       60.    Fourth, because OSMRE has cut off federal funding to Oklahoma for the

SMCRA programs, ODM and OCC will be forced to reduce their workforce and thus

continue to implement and enforce their lawful SMCRA programs throughout the State,

including within the historic lands of the Cherokee and Choctaw Nations, with limited staff

and resources.

       61.    Fifth, the June 17 Letters deprive Oklahoma of the ability to assess civil

penalties for cessation orders and notices of violation for noncompliant mining activities

within the historic lands of the Cherokee and Choctaw Nations, thus reducing the funds

Oklahoma would otherwise have to allocate to reclamation projects across the State. See

Okla Admin. Code § 460:20-61-13.

       62.    Because Plaintiffs’ remedy at law is inadequate, Plaintiffs seek, in addition

to a declaratory judgment and vacatur of the June 17 Letters and the Grant Funding Denials,

preliminary and permanent injunctive relief enjoining Defendants from implementing,

enforcing, or otherwise proceeding on the basis of the June 17 Letters and Grant Funding

Denials.



                                            18
          Case 5:21-cv-00805-F Document 1 Filed 08/16/21 Page 19 of 32




       63.      An injunction is warranted and would serve the public interest because the

June 17 Letters and Grant Funding Denials impair Oklahoma’s ability to protect land and

water resources in accordance with local needs; threaten the existence of an industry

Congress found “essential to the national interest,” 30 U.S.C. § 1201(b); and have the

potential to impose significant monetary and environmental costs on the State, businesses,

and citizens.

       64.      Plaintiffs’ rights will be permanently impaired, and Defendants will

implement and enforce the illegal June 17 Letters and the Grant Funding Denials, unless

Defendants are enjoined and restrained by order of this Court.

       65.      The harm to Plaintiffs outweighs any possible harm to Defendants.

                              V.     CLAIMS FOR RELIEF

                     COUNT ONE: DECLARATORY JUDGMENT

  Declaratory Judgment that McGirt Does Not Apply to Surface Coal Mining and
  Reclamation Activities and that Oklahoma Has Jurisdiction Under SMCRA to
  Regulate Surface Coal Mining and Reclamation Operations Within the Historic
               Lands of the Cherokee Nation and Choctaw Nation

       66.      Paragraphs 1 through 65 are incorporated herein by reference.

       67.      The Supreme Court’s holding in McGirt was limited to “the statutory

definition of ‘Indian country’ as it applies in federal criminal law under the [Major Crimes

Act].” 140 S. Ct. at 2480.

       68.      Hogner and Sizemore were wrongly decided. The OCCA incorrectly found

that the Cherokee and Choctaw Nation Reservations were never disestablished. And, even

if the reservations were never disestablished, which Plaintiffs contend they were, the


                                             19
          Case 5:21-cv-00805-F Document 1 Filed 08/16/21 Page 20 of 32




OCCA incorrectly concluded that the State did not have criminal jurisdiction over Indians

who committed crimes on the historic lands within the Cherokee and Choctaw Nations.

       69.    At a minimum, the holdings in Hogner and Sizemore, which relied on

McGirt, were similarly limited to the definition of “Indian country” as it applies in criminal

law.

       70.    McGirt, Hogner, and Sizemore do not reach any conclusions outside of this

limited context.

       71.    Due to their erroneous and limited holdings, Hogner and Sizemore do not bar

Oklahoma from exercising its regulatory jurisdiction over surface coal mining and

reclamation operations under Titles IV and V of SMCRA within the historic lands of the

Cherokee and Choctaw Nations.

       72.     Defendants assert in the June 17 Letters that under Hogner and Sizemore,

“SMCRA prohibits the State of Oklahoma from exercising jurisdiction over surface coal

mining and reclamation operations within [the historic lands within the Cherokee Nation

and Choctaw Nation].” Ex. 1, at 2; Ex. 2 at 2. On that basis, Defendants summarily assert

that “the State of Oklahoma may no longer administer a SMCRA regulatory program on

lands within the exterior boundaries of the Cherokee Nation and Choctaw Nation

Reservations,” and “OSMRE is now the SMCRA Title IV AML reclamation authority” for

those lands. Id.

       73.    A real, justiciable controversy exists between Plaintiffs and Defendants over

whether Hogner, Sizemore, or McGirt have any impact on surface coal mining and

reclamation operations or, at a minimum, a real, justiciable controversy exists between

                                             20
          Case 5:21-cv-00805-F Document 1 Filed 08/16/21 Page 21 of 32




Plaintiffs and Defendants over whether Oklahoma has jurisdiction over surface coal mining

and reclamation operations under Titles IV and V of SMCRA within the historic lands of

the Cherokee and Choctaw Nations.

       74.    Plaintiffs seek a declaratory judgment that Oklahoma has jurisdiction over

surface coal mining and reclamation operations under Titles IV and V of SMCRA within

the historic lands of the Cherokee and Choctaw Nations.

                COUNT TWO: VIOLATION OF APA, 5 U.S.C. § 706

   Whether a Rule or Adjudication, Defendants’ Decision to Disapprove a State
 Program and Prepare a Federal Program for the Historic Lands of the Cherokee
  and Choctaw Nations Was Arbitrary, Capricious, an Abuse of Discretion, and
                    Otherwise Not in Accordance with Law

       75.    Paragraphs 1 through 74 are incorporated herein by reference.

       76.    The APA provides for judicial review of final agency action by persons

“aggrieved” by such action. 5 U.S.C. § 702.

       77.    The actions reviewable under the APA include “preliminary, procedural, or

intermediate agency action or ruling . . . on the review of the final agency action,” such as

the June 17 Letters here. Id. § 704.

       78.    The July 17 Letters are final agency actions under the APA because (1) they

are not “merely tentative or interlocutory” but “mark the consummation of [OSMRE]’s

decisionmaking process,” and (2) they are actions “by which rights or obligations have

been determined, or from which legal consequences will flow.” U.S. Army Corps of Eng’rs

v. Hawkes Co., 136 S. Ct. 1807, 1813 (2016).




                                             21
          Case 5:21-cv-00805-F Document 1 Filed 08/16/21 Page 22 of 32




       79.    While typically OSMRE issues such final agency actions by at least

publishing them in the Federal Register, here, OSMRE has failed to even take that step.

Despite OSMRE’s failure, the June 17 Letters are final agency actions because OSMRE

immediately took action to implement the June 17 Letters by, among other things, issuing

the Grant Funding Denials. Accordingly, legal consequences flow directly from the June

17 Letters and they mark the consummation of OSMRE’s decisionmaking process with

respect to the historic lands of the Cherokee and Choctaw Nations. 1

       80.    To the extent there is any question as to whether the June 17 Letters constitute

final agency action without any formal publication in the Federal Register, Plaintiffs file

this Complaint to protect their rights under SMCRA.

       81.    Under the APA, this Court has the authority to “hold unlawful and set aside

agency action, findings, and conclusions found to be arbitrary, capricious, an abuse of




1
  Defendants took a similar action to strip Oklahoma of its jurisdiction to regulate surface
mining and reclamation operations on the lands within the historic Muscogee (Creek)
Nation by publishing a Notice of Decision in the Federal Register. See 86 Fed. Reg. 26,941
(May 18, 2021). Plaintiffs challenged the Notice of Decision as a final agency action. See
Complaint, State of Oklahoma et al. v. Dept. of Interior et al., No. CIV-21-0719-F. (July
16, 2021) (“Creek Case”). In the Creek Case, Defendants sent letters to ODM and OCC,
similar to the June 17 Letters here, stating that pursuant to McGirt, OSMRE intended to
assume regulatory authority under SMCRA over the historic lands of the Muscogee
(Creek) Nation. However, in the Creek Case, the letters did not constitute final agency
actions because OSMRE did not take immediate action to implement the letters, but instead
waited to take any action until after OSMRE published the Notice of Decision in the
Federal Register. Accordingly, in the Creek Case, the legal consequences flow directly
from the Notice of Decision, and the Notice of Decision marks the consummation of
OSMRE’s decisionmaking process with respect to the historic lands of the Muscogee
(Creek) Nation.
                                             22
          Case 5:21-cv-00805-F Document 1 Filed 08/16/21 Page 23 of 32




discretion, or otherwise not in accordance with law,” id. § 706(2)(A), and to set aside an

agency decision made “without observance of procedure required by law,” id. § 706(2)(D).

       82.    Agency action is arbitrary and capricious when the agency engages in no

careful and searching inquiry into the facts that support the agency’s decision. See Encino

Motorcars, LLC v. Navarro, 136 S. Ct. 2117, 2125 (2016) (“The agency must examine the

relevant data and articulate a satisfactory explanation for its action including a rational

connection between the facts found and the choice made.”) (internal citation and quotation

marks omitted).

       83.    Defendants issued the June 17 Letters without adequate notice, explanation,

justification, or sufficient evidence in the record to support the action.

       84.    Defendants did not conduct an informal or formal hearing prior to issuing the

June 17 Letters.

       85.    Defendants did not publish its decision in the Federal Register, let alone

provide an opportunity for public comment prior to issuing the June 17 Letters.

       86.    Defendants failed to address the potential implications of the June 17 Letters.

The June 17 Letters contain no discussion or examination of the potential implications or

harms to Plaintiffs and the public that might arise, and in fact have arisen, because of the

Defendants’ actions. Motor Vehicle Mfrs. Ass’n v. State Farm Mut. Auto. Ins., 463 U.S.

29, 43 (1983) (agency action is “arbitrary and capricious if the agency … entirely failed to

consider an important aspect of the problem”).

       87.    The lack of any record in support of Defendants’ June 17 Letters indicates

that no searching and careful inquiry was conducted, and Defendants provided no detailed

                                              23
           Case 5:21-cv-00805-F Document 1 Filed 08/16/21 Page 24 of 32




factual or legal basis to support the conclusion that Hogner and Sizemore, in relying on

McGirt, deprive Oklahoma of its regulatory jurisdiction over surface coal mining and

reclamation operations under Titles IV and V of SMCRA within the historic lands of the

Cherokee and Choctaw Nations.

      88.     Whether rules or adjudications, Defendants’ June 17 Letters are inconsistent

with law, because Hogner and Sizemore were wrongly decided, and, in any event,

Defendants erroneously interpreted Hogner and Sizemore, and thus, McGirt, to apply

outside of their limited context (criminal law) and to deprive Oklahoma of its regulatory

jurisdiction over surface coal mining and reclamation operations under Titles IV and V of

SMCRA within the historic lands of the Cherokee and Choctaw Nations.

      89.     Neither McGirt, Hogner, nor Sizemore, bar the State of Oklahoma from

exercising its regulatory jurisdiction over surface coal mining and reclamation operations

under Titles IV and V of SMCRA within the historic lands of Cherokee and Choctaw

Nations.

      90.     As stated above, Hogner and Sizemore were wrongly decided. The OCCA

incorrectly found that the Cherokee and Choctaw Nation Reservations were never

disestablished. And, even if the reservations were never disestablished, which Plaintiffs

contend they were, the OCCA incorrectly concluded that the State did not have criminal

jurisdiction over Indians who committed crimes on the historic lands within the Cherokee

and Choctaw Nations.

      91.     Whether rules or adjudications, Defendants’ June 17 Letters are also

inconsistent with law because Defendants misinterpreted SMCRA to affirmatively

                                           24
          Case 5:21-cv-00805-F Document 1 Filed 08/16/21 Page 25 of 32




designate OSMRE as the regulatory authority over surface coal mining and reclamation

operations on Indian lands where a tribe has not obtained primacy. SMCRA does not

affirmatively make that designation. See 30 U.S.C. § 1300.

       92.    Whether rules or adjudications, the June 17 Letters are arbitrary, capricious,

abuses of discretion, or otherwise not in accordance with law. Plaintiffs are therefore

entitled to the relief requested below.

               COUNT THREE: VIOLATION OF APA, 5 U.S.C. § 706

Defendants’ Decision to Deny Grant Funding Was Arbitrary, Capricious, an Abuse
            of Discretion, and Otherwise Not in Accordance with Law

       93.    Paragraphs 1 through 91 are incorporated herein by reference.

       94.    Under the APA, this Court has the authority to “hold unlawful and set aside

agency action, findings, and conclusions found to be arbitrary, capricious, an abuse of

discretion, or otherwise not in accordance with law,” 5 U.S.C. § 706(2)(A), and to set aside

an agency decision made “without observance of procedure required by law,” id. §

706(2)(D).

       95.    Defendants issued the Grant Funding Denials without adequate explanation,

justification, or sufficient evidence in the record to support the action.

       96.    Defendants did not conduct an informal or formal hearing prior to issuing the

Grant Funding Denials.

       97.    Defendants did not provide an opportunity for public comment prior to

issuing the Grant Funding Denials.




                                              25
           Case 5:21-cv-00805-F Document 1 Filed 08/16/21 Page 26 of 32




       98.    Defendants failed to address potential implications of the Grant Funding

Denials.

       99.    The meager record in support of Defendants’ Grant Funding Denials

indicates that no searching and careful inquiry was conducted, and Defendants provided

no detailed factual or legal basis to support the decisions.

       100.   Defendants’ Grant Funding Denials are inconsistent with law, because

Defendants relied on the unlawful June 17 Letters to issue the Grant Funding Denials.

       101.   The Grant Funding Denials are arbitrary, capricious, an abuse of discretion,

or otherwise not in accordance with law. Plaintiffs are therefore entitled to the relief

requested below.

           COUNT FOUR: VIOLATION OF SMCRA, 30 U.S.C. § 1276(a)(1)

      Defendants’ June 17 Letters Were Arbitrary, Capricious, and Otherwise
                              Inconsistent with Law

       102.   Paragraphs 1 through 100 are incorporated herein by reference.

       103.   Defendants’ June 17 Letters must be set aside if they are “arbitrary,

capricious, or otherwise inconsistent with law.” 30 U.S.C. § 1276(a).

       104.   For the reasons set forth above, Defendants’ June 17 Letters are arbitrary,

capricious, and otherwise inconsistent with law in violation of SMCRA, id. § 1276(a),

entitling Plaintiffs to the relief requested below.

                         COUNT FIVE: VIOLATION OF APA

Defendants’ June 17 Letters Failed To Satisfy APA Requirements for Rulemaking,
                     or in the Alternative, for Adjudication

       105.   Paragraphs 1 through 103 are incorporated herein by reference.

                                              26
          Case 5:21-cv-00805-F Document 1 Filed 08/16/21 Page 27 of 32




       106.   Defendants’ June 17 Letters constituted “rulemaking” under the APA.

       107.   The APA requires the reviewing court to hold unlawful and set aside agency

action, including rulemaking, which was undertaken “without observance of procedure

required by law.” 5 U.S.C. § 706(2)(D).

       108.   All rules must be adopted in accordance with the APA. See id. § 553.

       109.   The APA defines “rulemaking” as the “agency process for formulating,

amending, or repealing a rule.” Id. § 551(5).

       110.   The APA defines a “rule” as “the whole or a part of an agency statement of

general or particular applicability and future effect designed to implement, interpret, or

prescribe law or policy or describing the organization, procedure, or practice requirements

of an agency and includes the approval or prescription for the future of rates, wages,

corporate or financial structures or reorganizations thereof, prices, facilities, appliances,

services or allowances therefore or of valuations, costs, or accounting, or practices bearing

on any of the foregoing.” Id. § 551(4). In short, an agency creates a rule when it seeks to

“implement, interpret, or prescribe law or policy.” Id.

       111.   An agency action is a “rule” if it “supplements a statute, adopts a new

position inconsistent with existing regulations, or otherwise effects a substantive change in

existing law or policy.” Mendoza v. Perez, 754 F.3d 1002, 1021 (D.C. Cir. 2014); see

also Shalala v. Guernsey Mem’l Hosp., 514 U.S. 87, 100 (1995).

       112.   The June 17 Letters purporting to disapprove Oklahoma’s SMCRA programs

for the historic lands of the Cherokee and Choctaw Nations and instead prepare a Federal

program for those lands is a final agency action that falls within the definition of a “rule”

                                             27
          Case 5:21-cv-00805-F Document 1 Filed 08/16/21 Page 28 of 32




because such actions constitute both “a statement of general or particular applicability and

future effect” which is “designed to implement, interpret, or prescribe law or policy . . . .”

5 U.S.C. § 551(4). They also clearly “adopt[] a new position inconsistent with existing

regulations” regarding the Oklahoma programs and “effect[] a substantive change in

existing law or policy.” Mendoza, 754 F.3d at 1021; see also Ohio River Valley Envtl.

Coal., Inc. v. Kempthorne, 473 F.3d 94, 102 (4th Cir. 2006) (holding that OSMRE’s

approval of a State program amendment constitutes “rulemaking” under the APA).

       113.   The APA sets forth the process for rulemaking with which agencies must

comply. 5 U.S.C. § 553. First, an agency must give notice of a proposed rulemaking,

published in the Federal Register. Id. § 553(b). The notice must include the date the rule

will come into effect, the legal authority the agency has proposed the rule under, and the

substance of the rule. Id. After notice is given, the agency is required to solicit and accept

public comments on the rule. Id. § 553(c). Finally, the agency must consider all comments

that are submitted in passing the final rule and include a “general statement of [the rule’s]

basis and purpose.” Id.

       114.   Defendants failed to comply with any of the requirements set forth in the

APA. Defendants did not provide notice of the intended rulemaking, did not provide the

opportunity for public comment, and did not prepare or publish a statement of the rule’s

basis and purpose. Moreover, there were no documented public hearings.

       115.   A rule promulgated through notice-and-comment rulemaking must also be

revised or rescinded with notice and comment. Oklahoma’s Title IV and Title V SMCRA

programs were issued pursuant to notice-and-comment rulemaking in the first instance.

                                             28
          Case 5:21-cv-00805-F Document 1 Filed 08/16/21 Page 29 of 32




Thus, the June 17 Letters are unlawful because Defendants failed to comply with the APA’s

requirements for rulemaking.

       116.     In the alternative, Defendants’ June 17 Letters constitute an adjudication and

Defendants failed to comply with any of the requirements set forth in the APA for an

adjudication.

       117.     Plaintiffs are permitted to challenge the June 17 Letters under the APA

because they have suffered a legal wrong and have been adversely affected and aggrieved

because of Defendants’ actions. Id. § 702.

       118.     Defendants’ failure to follow the required procedures for either a rulemaking

or an adjudication violates the APA, entitling Plaintiffs to the relief requested below.

 COUNT SIX: VIOLATION OF RIGHTS TO FUNDAMENTAL FAIRNESS AND
                         DUE PROCESS

Defendants’ June 17 Letters and Grant Funding Denials Violated Plaintiffs’ Rights
                   to Fundamental Fairness and Due Process

       119.     Paragraphs 1 through 117 are incorporated herein by reference.

       120.     For the reasons stated in the above Claims for Relief, Defendants’ actions in

issuing the June 17 Letters and Grant Funding Denials violated Plaintiffs’ rights to

fundamental fairness and due process.

       121.     Because Defendants’ actions violated Plaintiffs’ rights to fundamental

fairness and due process, Plaintiffs are entitled to the relief requested below.

                              VI.     PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs respectfully request the following relief:



                                              29
   Case 5:21-cv-00805-F Document 1 Filed 08/16/21 Page 30 of 32




a) A declaratory judgment, pursuant to 28 U.S.C. § 2201, that neither McGirt,

   Hogner, nor Sizemore has any impact on Oklahoma’s continuing jurisdiction

   over surface coal mining and reclamation operations under Titles IV and V of

   SMCRA within the historic lands of the Cherokee and Choctaw Nations;

b) A declaratory judgment, pursuant to 28 U.S.C. § 2201, that Defendants’ actions,

   as set forth above, are arbitrary and capricious, an abuse of discretion, and

   otherwise inconsistent with law;

c) A declaratory judgment, pursuant to 28 U.S.C. § 2201, that the June 17 Letters

   are unlawful because they were issued in violation of SMCRA and the APA;

d) Vacate and set aside the June 17 Letters;

e) Vacate and set aside the Grant Funding Denials and require Defendants to allow

   continuing access to SMCRA-related grant funding already awarded;

f) A preliminary and permanent injunction enjoining Defendants from denying

   further grant awards to ODM and OCC or amendments to existing grants on the

   basis of the June 17 Letters or their reasoning;

g) A preliminary and permanent injunction enjoining Defendants from

   implementing, enforcing, or otherwise proceeding on the basis of the June 17

   Letters and the Grant Funding Denials;

h) Such other relief as the Court may deem just and proper.




                                      30
         Case 5:21-cv-00805-F Document 1 Filed 08/16/21 Page 31 of 32




Dated August 16, 2021

                                          Respectfully submitted,

                                          s/ Mithun Mansinghani
                                          Mithun Mansinghani
                                           Solicitor General
                                          Bryan Cleveland
                                           Assistant Solicitor General
                                          Jennifer Lewis
                                           Assistant Attorney General
                                          OKLAHOMA OFFICE OF THE ATTORNEY
                                          GENERAL
                                          313 NE 21st Street
                                          Oklahoma City, OK 73105
                                          Phone: (405) 521-3921
                                          Mithun.mansinghani@oag.ok.gov

                                          Elbert Lin (Pro Hac Vice Forthcoming)
                                          HUNTON ANDREWS KURTH LLP
                                          Riverfront Plaza, East Building
                                          951 East Byrd Street
                                          Richmond, VA 23219
                                          Phone: (804) 788-7202
                                          elin@HuntonAK.com

                                          Matthew Z. Leopold (Pro Hac Vice
                                          Forthcoming)
                                          HUNTON ANDREWS KURTH LLP
                                          2200 Pennsylvania Avenue NW
                                          Washington, DC 20037
                                          Phone: (808) 955-1500
                                          mleopold@HuntonAK.com

                                          Lauren A. Bachtel (Pro Hac Vice
                                          Forthcoming)
                                          HUNTON ANDREWS KURTH LLP
                                          200 Park Avenue
                                          New York, NY 10166
                                          Phone: (212) 309-1000
                                          lbachtel@HuntonAK.com



                                     31
Case 5:21-cv-00805-F Document 1 Filed 08/16/21 Page 32 of 32




                                 Melissa A. Romanzo (Pro Hac Vice
                                 Forthcoming)
                                 HUNTON ANDREWS KURTH LLP
                                 One South at the Plaza, Suite 3500
                                 101 South Tryon Street
                                 Charlotte, NC 28280
                                 Phone: (704) 378-4700
                                 mromanzo@HuntonAK.com

                                 Counsel for Plaintiffs




                            32
